Title: James Maury to James Madison, 16 September 1828
From: Maury, James
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Liverpool
                                
                                16 Sepr 1828
                            
                        
                        
                        I am much obliged by your letters of the 5 April & 13 May, as I also am for your remarks on Tobacco,
                            cotton & Manufactures. As to the first of these I cannot help thinking the time not distant when the Tobo planter
                            will have to decide whether it will be better to grow it for a price inadequate almost to any remuneration or not at all.
                            The Tariff seems to have been viewed on this side as hostile to this country, which to Mr. Barbour was totally unlooked
                            for.
                        This Gentleman, with all his family, arrived here in perfect health, after a most delightful passage of
                            twenty days. Hence he made a circuitous route, thro’ some of the greatest manufacturing towns, to the Metropolis.
                        I thank you for your kind attention to my enquiry about Mr Walker. Not knowing the name of the County in
                            which he resides is my apology for the liberty I take in inclosing my letter to him with a request that you will be so
                            good as have it put into a train for punctual delivery. This veteran is another instance of Longevity in your healthy
                            region. I think he is some years my senior; for when I was a lad I remember hearing him spoken of as a prodigy in
                            calculation. With kindest remembrance to my very very antient friend & Mrs Madison. I am, my dear Sir, most truly
                            your’s
                        
                        
                            
                                James Maury
                            
                        
                    